


109 HRES 995 IH: Promoting transparency of natural resource

U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 995
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Mr. Smith of New
			 Jersey (for himself and Ms.
			 Watson) submitted the following resolution; which was referred to
			 the Committee on International
			 Relations, and in addition to the Committees on
			 Financial Services and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Promoting transparency of natural resource
		  revenues in resource-rich developing countries to help combat corruption,
		  encouraging democracy and accountable government in such countries, and
		  ensuring energy security through a more stable operating environment in such
		  countries.
	
	
		Whereas, according to Freedom House rankings of freedom in
			 the world, among the top ten petroleum exporting nations of the world, only
			 Mexico and Norway can be considered free, democratic nations, while the
			 others—Kuwait, Nigeria, Venezuela, Algeria, Iran, Russia, Saudi Arabia, and the
			 United Arab Emirates—exhibit limited elements of democracy;
		Whereas mismanagement and misappropriation of billions of
			 dollars worth of revenues from the extraction of natural resources have
			 occurred in some resource-rich African countries and such funds have ended up
			 in the hands of autocratic rulers who are less than accountable to their
			 citizens, ultimately contributing to the problems of political instability and
			 weak and failing states;
		Whereas in many resource-rich African countries
			 multinational extractive companies are not required to publish information
			 about payments made to host governments, and governments do not make
			 information available to their citizens about the revenues they have received
			 from such companies;
		Whereas such opacity has resulted in billions of dollars
			 worth of financial impropriety, facilitating embezzlement, corruption, and
			 revenue misappropriation;
		Whereas African oil producers currently provide as much as
			 a quarter of America’s oil supplies, and stable, transparent, and accountable
			 African producers will be the key guarantors of future energy supplies to the
			 United States;
		Whereas many companies working in the extractive
			 industries have seen their legitimate revenues misappropriated and squandered
			 in countries in which revenue flows are not transparent, leaving such companies
			 vulnerable to accusations of complicity with corruption and undermining the
			 social legitimacy and political stability that protect the operations of such
			 companies;
		Whereas in Equatorial Guinea, the country’s oil boom has
			 led to a significant increase in its gross domestic product (GDP), while its
			 living standards remain among the worst in Africa and much of the country’s oil
			 revenues remain unaccounted for due to a lack of transparency that places oil
			 companies at risk of being seen as complicit with this corruption;
		Whereas one in four children in Angola have died before
			 the age of five in a country in which one in four dollars of oil revenues have
			 gone unaccounted for throughout much of the last decade;
		Whereas despite current high oil prices, Gabon is
			 experiencing serious economic hardships due to ill-advised borrowing for
			 construction during a previous low point in oil prices, leaving half the income
			 of the Gabonese Government committed to interest payments at a time of rising
			 unemployment;
		Whereas, according to the nongovernmental organization
			 Publish What You Pay, approximately $300 million in oil revenues of Congo
			 (Brazzaville) identified by independent auditors in 2005 did not show up in the
			 budgets of Congo (Brazzaville);
		Whereas the mismanagement of natural resource revenues in
			 resource-rich developing countries often results in the taxpayers of the United
			 States and other countries providing more aid to such resource-rich developing
			 countries to compensate for the failure of such countries to provide basic
			 services;
		Whereas resource revenue transparency, where companies
			 publicly disclose all payments made to governments for natural resource
			 extraction and governments publish receipts of such payments, is a crucial
			 first step to combating corruption and ensuring that revenues from natural
			 resource extraction benefit the citizens of such countries;
		Whereas disclosure of foreign investment contracts such as
			 production sharing agreements (PSAs), host government agreements (HGAs), and
			 other similar agreements contain the formulas necessary to calculate the amount
			 and distribution of revenues generated from extractive projects and are
			 policy-setting documents that often establish social and environmental
			 conditions under which such projects operate;
		Whereas the disclosure of such contracts is also necessary
			 to root out corruption and to determine the social and environmental impacts of
			 a project and whether it will contribute to development and poverty
			 reduction;
		Whereas the Extractive Industries Transparency Initiative
			 (EITI), an international agreement supported by the Group of Eight (G–8)
			 nations, is working toward ensuring that the revenues from natural resource
			 extraction are more transparent and more accountably managed;
		Whereas the EITI has the support and participation of a
			 wide group of stakeholders, including the World Bank, the International
			 Monetary Fund, approximately 20 developing countries (including four African
			 countries which are implementing the EITI), civil society, major international
			 companies, and international investors;
		Whereas the major oil, gas, and mining companies and
			 leading investors representing $8 trillion in assets have recognized the
			 important role that resource revenue transparency plays in creating a stable
			 operating environment and have been actively involved and publicly stated their
			 support for resource revenue transparency and the EITI;
		Whereas the G–8 nations, meeting in Gleneagles, Scotland,
			 from July 6–8, 2005, stated: We call on African resource-rich countries
			 to implement EITI or similar principles of transparency and on the World Bank,
			 IMF and regional development banks to support them. We support the development
			 of appropriate criteria for validating EITI implementation.;
		Whereas the International Monetary Fund’s Guide on
			 Resource Revenue Transparency states that given these potentially
			 substantial costs of nontransparent practices, it is estimated that
			 institutional strengthening to improve transparency in vulnerable resource-rich
			 countries should provide an ample pay-off for relatively modest
			 investment;
		Whereas the United States Department of the Treasury
			 statement regarding the World Bank’s Extractive Industries Review states:
			 We believe financial assistance should be predicated upon the government
			 of a country where a project is located having in place, or committing to
			 establish, a functioning system for accounting for revenues and
			 expenditures.;
		Whereas United States trade preference programs, such as
			 the African Growth and Opportunity Act (AGOA), include eligibility criteria
			 that relate to combating corruption; and
		Whereas transparency will contribute to the best interests
			 of everyone concerned: citizens, companies, investors, governments, and the
			 greater international community: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Government of the United States should—
			(1)proactively
			 support and participate in the Extractive Industries Transparency Initiative
			 (EITI) and provide technical and financial assistance to assist African
			 countries in implementing EITI or in adopting resource revenue transparency
			 policies;
			(2)work with the international community to
			 develop a monitoring process for nonmining natural resources, such as
			 timber;
			(3)require natural
			 resource extraction companies to disclose natural resource revenue payments on
			 a country-by-country basis;
			(4)consider a
			 government’s substantive efforts or failure to ensure revenue transparency for
			 critical natural resource sectors when determining country eligibility for
			 relevant United States trade preference programs, such as the African Growth
			 and Opportunity Act, and foreign assistance programs such as the Millennium
			 Challenge Account;
			(5)proactively
			 support disclosure of resource revenues and ex-ante disclosure of foreign
			 investment contracts underpinning extractive sector projects, making such
			 disclosures a condition of support for financing by the United States Overseas
			 Private Investment Corporation and the Export-Import Bank of the United States;
			 and
			(6)work with the
			 international financial institutions to require resource revenue transparency
			 and contract transparency as a condition for lending or assistance to
			 resource-rich developing countries.
			
